DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement of 11/29/2021 has been withdrawn in view of Applicant’s amendments to make claim 15 fully incorporate the subject matter of claim 1. Claims 1-15 are thus examined on the merits in the instant Office Action.

Drawings
The drawings are objected to because numeral “15” is rotated 90 degrees relative to the correct orientation in Fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

On page 15, line 11, “vertical diameter 72” should be amended to recite --vertical diameter 70--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the resting face” in lines 3-4. It is unclear if this refers to the first, the second, or both resting faces. For examination purposes, “the resting face” will be understood as referring to the first resting face in the first instance and the second resting face in the second instance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta et al. (U.S. PGPub 2015/0369209, cited in IDS).
Claim 1: Datta et al. discloses a transportation system for transportation of a wind turbine blade (16) having a longitudinal axis (e.g. left-right direction in Fig. 2) and comprising a root end (left end in Fig. 2), a root region (generally the left portion comprising the aforementioned root end), an airfoil region (remaining blade portion extending from the root end) with a tip (right end), a pressure side, a suction side and a chord line extending between a leading edge and a trailing edge (a wind turbine blade would be understood as having these features), the root end comprising bolt attachments distributed along a bolt circle having a bolt circle diameter (evident in Fig. 4), the root end comprising a first root end part on a first side of a vertical diameter of the bolt circle and below a horizontal diameter of the bolt circle, the root end comprising a second root end part on a second side of the vertical diameter of the bolt circle and below the horizontal diameter of the bolt circle (these are understood to be referring to hypothetical portions of lower quadrants on the root circle, such as depicted by 60 and 62 in Fig. 3 of the instant application - the bolt circle of Datta would have these root end parts as claimed), the first root end part and the second root end part being separated, the transportation system comprising: a first root clamping plate (320) extending in a first plate plane (i.e. a plane parallel to the face of 320) and comprising: a first plurality of bolt holes (324) arranged along a first circular arc (paragraph 31) from a first primary bolt hole (e.g. upper-left hole of left plate 320 in Figs. 3-4) to a first secondary bolt hole (e.g. lower-right hole, Id.), the first circular arc having a diameter being the same as the bolt circle diameter (paragraph 31 and Fig. 4), the first plurality of bolt holes being configured for attachment of the first root clamping plate to the first root end part of the root end (Id.), a first resting face (e.g. any portion of the lower edge/surface of plate 320, or the surfaces of slots 322) configured to engage with a first receiver of a main root frame (noting that the main root frame is not positively recited, and thus as claimed the resting face must only be capable of engaging with a hypothetical “receiver” of a “main root frame”), a second root clamping plate (320 on the right side) extending in a second plate plane (face of 320) and comprising: a second plurality of bolt holes arranged along a second circular arc from a second primary bolt hole to a second secondary bolt hole, the second circular arc having a diameter being the same as the bolt circle diameter, the 
Regarding the above, the examiner further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the preamble limitations regarding the structure of the wind turbine blade are interpreted as reciting the intended use of the invention. Any structure capable of meeting the intended use would read on the claim.
Claim 2: The first circular arc extends less than 45 degrees from the first primary bolt hole to the first secondary bolt hole and wherein the second circular arc extends less than 45 degrees from the second primary bolt hole to the second secondary bolt hole (it is clear from Fig. 4 that the bolt holes 324 of the plates extend in a circular arc substantially less than 45 degrees from the primary and secondary bolt holes).
Claim 3: The first root end part and the second root end part (understood in this case as referring to the portions of the root end bolt circle covered by the plate bolt circles) are separated by at least 10 degrees (the first root end part and the second root end part, i.e. the locations of the plates, are substantially more than 10 degrees apparat in Fig. 4, e.g. roughly 30-40 degrees).
Claim 4: While not explicitly described, it is strongly implied that each of the first plurality of bolt holes extends through the first root clamping plate perpendicularly to the first plate plane, and wherein each of the second plurality of bolt holes extends through the second root clamping plate perpendicularly to the second plate plane (bolt holes will typically be bored perpendicular to the plates they are bored into, and there is no reason to believe that they are substantially non-perpendicular from the disclosure).
Claim 5: The first root clamping plate has a first primary distance from the first primary bolt hole (e.g. upper-left hole 324 of left plate 320) to the resting face and a first secondary distance from the first secondary bolt hole (e.g. lower-right hole 324 of left plate 320) to the resting face, the first primary 
Claim 6: The first root clamping plate comprises a first connector receiver (several additional holes 328 are present on the plates 320) configured for connection of a first clamp connector (the holes could hypothetically receive a clamp connector, noting such a clamp connector is not positively recited) and the second root clamping plate comprises a second connector receiver configured for connection of a second clamp connector (similar to the first plate), the first clamp connector and the second clamp connector being configured to be mounted on a truck for dolly transport of the wind turbine blade (the clamping connector being non-positively recited, this does not necessarily limit the claim).
Claim 8: The first root clamping plate comprises a first lock hole (several additional holes 328 are present on the plates 320) configured for securing the first root clamping plate to the first receiver of the main root frame (the holes would be capable of being used for securing the first root clamping plate to the first receiver, again noting the receiver is not positively recited), and the second root clamping plate comprises a second lock hole configured for securing the second root clamping plate to the second receiver of the main root frame (similar to the first plate).
Claim 9: The main root frame comprises the first receiver for receiving the first resting face of the first root clamping plate (e.g. a fastener for engaging with the slots 322 - paragraph 31), the second receiver for receiving the second resting face of the second root clamping plate (same as the first), and a main connector (300) connecting the first receiver and the second receiver.
Claim 12: Datta further discloses a tip clamping element (500) comprising an upper clamping part (520) and a lower clamping part (530), the lower clamping part and the upper clamping part being releasably connected (paragraph 33) to enclose a blade clamp part (understood from the disclosure as the portion of the blade being clamped) of the airfoil region of the wind turbine blade.
Claim 13: The lower clamping part comprises a lower insert receiver (generally the frame immediately supporting the cushion portion of 530) configured to receive a lower insert (e.g. cushion portion of 530 being held by the aforementioned frame) being formed to accommodate a lower contour of the blade clamp part, and/or wherein the upper clamping part comprises an upper insert receiver configured to receive an upper insert being formed to accommodate an upper contour of the blade clamp part (similar to the first).

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson (U.S. PGPub 2015/0369209, equivalent to WO2012003831 cited in IDS).
Claim 1: Pederson discloses a transportation system for transportation of a wind turbine blade (intended use - the system is for transporting tower sections and interfaces with similar bolt circle geometry) having a longitudinal axis and comprising a root end, a root region, an airfoil region with a tip, a pressure side, a suction side and a chord line extending between a leading edge and a trailing edge, the root end comprising bolt attachments distributed along a bolt circle having a bolt circle diameter, the root end comprising a first root end part on a first side of a vertical diameter of the bolt circle and below a horizontal diameter of the bolt circle, the root end comprising a second root end part on a second side of the vertical diameter of the bolt circle and below the horizontal diameter of the bolt circle, the first root end part and the second root end part being separated (the above defined geometry of a wind turbine blade is inconsequential to the structure of the system beyond that which affects the interface between the system and the bolt circle), the transportation system comprising: a first root clamping plate (16) extending in a first plate plane (pane of the plate face) and comprising: a first plurality of bolt holes (52) arranged along a first circular arc (paragraph 26) from a first primary bolt hole (e.g. uppermost hole of the arc) to a first secondary bolt hole (e.g. lowermost hole), the first circular arc having a diameter being the same as the bolt circle diameter (paragraph 26), the first plurality of bolt holes being configured for attachment of the first root clamping plate to the first root end part of the root end (Id.), a first resting face (outer edge of the smaller portion behind shoulder 48) configured to engage with a first receiver (hole 38) of a main root frame (12), a second root clamping plate extending in a second plate plane and comprising: a second plurality of bolt holes arranged along a second circular arc from a second primary bolt hole to a second 
Regarding the above, the examiner further notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the preamble limitations regarding the structure of the wind turbine blade are interpreted as reciting the intended use of the invention. Any structure capable of meeting the intended use would read on the claim. In this case, because the bolt circle of the tower section and a bolt circle of a turbine blade are substantially the same, then the Pederson system would be capable of similarly interfacing with a turbine blade bolt circle.
Claim 2: It is clear that the first circular arc extends less than 45 degrees from the first primary bolt hole to the first secondary bolt hole and wherein the second circular arc extends less than 45 degrees from the second primary bolt hole to the second secondary bolt hole (each arc of each plate is substantially less than 45 degrees - Fig. 7).
Claim 3: The first root end part and the second root end part are separated by at least 10 degrees (the root end parts - i.e. the portions of the bolt circle covered by the plates - are clearly separated by more than 10 degrees, and appear to be closer to 20-25 degrees as shown in Fig. 7).
Claim 4: While not explicitly described, it is strongly implied that each of the first plurality of bolt holes extends through the first root clamping plate perpendicularly to the first plate plane, and wherein each of the second plurality of bolt holes extends through the second root clamping plate perpendicularly to the second plate plane (bolt holes will typically be bored perpendicular to the plates they are bored into, and there is no reason to believe that they are substantially non-perpendicular from the disclosure).

Claim 5: The first root clamping plate has a first primary distance from the first primary bolt hole (e.g. uppermost hole of the arc) to the resting face (e.g. lower edge of portion that gets inserted into hole 38) and a first secondary distance from the first secondary bolt hole (e.g. lowermost hole) to the resting face, the first primary distance being longer than the first secondary distance (as evident from figures based on the above interpretation), and wherein the second root clamping plate has a second primary distance from the second primary bolt hole to the resting face and a second secondary distance from the second secondary bolt hole to the resting face, the second primary distance being longer than the second secondary distance (similar to the first plate).
Claim 6: The first root clamping plate comprises a first connector receiver configured for connection of a first clamp connector and the second root clamping plate comprises a second connector receiver configured for connection of a second clamp connector (both plates have multiple holes, any extra of which may be considered connector receivers), the first clamp connector and the second clamp connector being configured to be mounted on a truck for dolly transport of the wind turbine blade (the clamping connector being non-positively recited, this does not necessarily limit the claim).
Claim 8: The first root clamping plate comprises a first lock hole configured for securing the first root clamping plate to the first receiver of the main root frame, and the second root clamping plate comprises a second lock hole configured for securing the second root clamping plate to the second receiver of the main root frame (both plates have multiple holes, any extra of which may be considered lock holes. The holes would be capable of being used for securing the first root clamping plate to the first receiver, again noting the receiver is not positively recited).
Claim 9: The main root frame (12) comprises the first receiver (hole 38) for receiving the first resting face of the first root clamping plate, the second receiver (another hole 38) for receiving the second resting face of the second root clamping plate, and a main connector (the body of 12 between holes 38) connecting the first receiver and the second receiver.
Claim 10: The first receiver comprises a first bottom surface (e.g. a lower horizontal surface of recess 40) and a first wall surface (adjacent vertical surface of shoulder 42), the first wall surface limiting movement perpendicular to the first plate plane of the received first root clamping plate (paragraph 25), and wherein the second receiver comprises a second bottom surface and a second wall surface, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al.
While Datta does not explicitly describe the plates 320 as being “rigid” structures, the examiner takes Official Notice that structural parts for supports for large and/or heavy loads (such as a wind turbine blade) will typically be made from sturdy pieces of metal such as steel. It thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plates 320 as “rigid” structures in order to have been able to have sturdily supported the weight of a turbine blade.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. in view of Fletcher (U.S. PGPub 2018/0223811)
Claim 14: Datta further discloses a tip frame (510 - Fig. 5) having a base tip element (lower horizontal frame member in Fig. 5), a first vertical tip element and a second vertical tip element (vertical/upright members of frame 510), the first vertical tip element and second vertical tip element extending vertically from the base tip element (evident in Fig. 5). The first vertical tip element and the second vertical tip element do not have a plurality of attachment positions as claimed.
However, Fletcher teaches a similar transportation system comprising a tip frame (Fig. 10) having a plurality of attachment positions (104) including a first attachment position (e.g. lower hole 104) and a second attachment position (e.g. upper hole 104), the plurality of attachment positions being configured for attachment of a similar tip clamping element, the first attachment position being at a first height and the second attachment position being at a second height, the second height being above the first height. .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. in view of Applicant’s Admitted Prior Art.
Claim 15: Datta et al. discloses a method for transportation of a wind turbine blade (16), the method comprising: providing the transportation system according to claim 1 (as discussed above); attaching the first root clamping plate (320) to the first root end part of the root end (paragraph 31 and Fig. 4); attaching a second root clamping plate (320) to the second root end part of the root end (Id.); engaging the first root clamping plate and the second root clamping plate with a first transportation type (e.g. a trailer for road transportation - paragraph 30); and transporting the wind turbine blade by the first transportation type (implied by road transport as cited above). Datta further implies the transportation system is usable with other forms of transportation, such as rails (paragraph 32), but does not explicitly disclose disengaging the first root clamping plate and the second root clamping plate from the first transportation type; and engaging the first root clamping plate and the second root clamping plate with the second transportation type. However, Applicant admits (instant specification - page 1, lines 10-14) that typically, the blades are transported by truck, train or ship and again by truck to the site of the wind power plant. Additionally, reloading between the different types of transportation is needed. Because the system of Datta is suitable for at least two types of transportation and because it is typical to switch to a second type of transportation, then it would have been obvious to one of ordinary skill to have disengaged the first root clamping plate and the second root clamping plate from the first transportation type; and engaging the first root clamping plate and the second root clamping plate with the second transportation type, for the purpose of transporting a turbine blade to a location requiring multiple types of transportation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson.
While Pederson does not explicitly describe the plates 16 as being “rigid” structures, the examiner takes Official Notice that structural parts for supports for large and/or heavy loads (such as a wind turbine blade) will typically be made from sturdy pieces of metal such as steel. It thus would have been obvious .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to provide for a main root frame comprising the first and second receivers for receiving the resting faces of the root clamping plates as claimed in claims 9-10, and further wherein the first wall surface allows a limited tilting of the received first root clamping plate about an axis in the first plate plane, and wherein the second wall surface allows the limited tilting of the received second root clamping plate about an axis in the second plate plane, the limited tilting being between 1-5 degrees. In the cited art, the root clamping plates appear to be firmly secured to their respective main root frames, which would not allow for any appreciative tilting as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The remaining references generally disclose other examples of similar transport systems for wind turbine blades or tower sections.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726